Citation Nr: 1014772	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than December 3, 
2004 for service connection for degenerative disc disease and 
osteoarthritis of the lumbar spine with residuals.

2.  Entitlement to an effective date earlier than December 3, 
2004 for service connection for degenerative disc disease and 
osteoarthritis of the cervical spine with residuals.

3.  Entitlement to an effective date earlier than December 3, 
2004 for service connection for depression.

4.  Entitlement to an effective date earlier than December 3, 
2004 for a total disability evaluation based upon individual 
unemployability (TDIU).  

5.  Whether an August 26, 2002, rating decision denying 
service connection for low back disability involved clear and 
unmistakable error. 


WITNESSES AT HEARING ON APPEAL

Appellant, A.F. 


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1979 and from February 1981 to February 1986.

The earlier effective date for TDIU issue comes to the Board 
of Veterans' Appeals (Board) on appeal from a July 2007 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in August 2007, a statement of the case was issued 
in November 2007, and a substantive appeal was received in 
January 2008.   

The clear and unmistakable error issue arises from a June 
2005 determination.  A notice of disagreement was received in 
July 2005, a statement of the case was issued in March 2006, 
and a substantive appeal was received in March 2006.

The remaining effective date for grants of service connection 
issue arise from a January 2007 rating decision which granted 
service connection for degenerative disc disease and 
osteoarthritis of the lumbar spine with residuals; 
degenerative disc disease and osteoarthritis of the cervical 
spine with residuals; and for depression.  The effective date 
of service connection for all three issues was December 3, 
2004.  

The Board believes that the August 2007 notice of 
disagreement as to the TDIU effective date also inherently 
constitutes a timely notice of disagreement to the effective 
dates assigned for service-connected low back, cervical 
spine, and depression disabilities in the January 2007 rating 
decision.  Thus the Board must remand the issues so that the 
RO can send the Veteran a statement of the case, and to give 
him an opportunity to perfect an appeal of the issue by 
thereafter filing a timely substantive appeal.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the introduction, a January 2007 RO rating 
decision granted service connection for degenerative disc 
disease and osteoarthritis of the lumbar spine with 
residuals; degenerative disc disease and osteoarthritis of 
the cervical spine with residuals; and for depression.  In 
August 2007 the Veteran submitted a correspondence that the 
Board construes as a notice of disagreement in regards to the 
effective date of service connection.  However, since a 
statement of the case has not yet been issued, a remand for 
this action is required.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  The Veteran's attention is hereby directed to 
the need file a timely substantive appeal in response to the 
statement of the case if he wishes to complete an appeal as 
to any or all of these three issues.  

In regards to the issue of entitlement to an earlier 
effective date for a TDIU, the Board notes that that the 
Veteran testified that he sought to file a TDIU claim in 
April 2002.  However, on the advice of his former 
representative, he filed the incorrect form.  He also 
testified that a year later (in 2003), he filed the correct 
form.  The Board notes that the Veteran's testimony is 
substantiated by the record.  A review of the claims file 
shows that in April 2002, he filed a claim for pension rather 
than for a TDIU.  He then filed a TDIU claim that was 
received a year later (in May 2003).  

Since the claim of entitlement to an earlier effective date 
for a TDIU is intertwined with the issues of entitlement to 
earlier effective dates for three of the service connected 
disabilities, the Board finds that these claims must be 
developed and adjudicated prior to appellate consideration of 
the earlier effective date for a TDIU.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).

Although no entirely clear, the record shows that the Veteran 
has also appealed from a June 2005 rating decision which 
found that clear and unmistakable error was involved in an 
August 26, 2002, rating decision which denied service 
connection for low back disability.  Although not necessarily 
inextricably intertwined, the Board views this issue as 
nevertheless closely aligned with the effective date for 
service connection for low back disability issue.  Under the 
circumstances, this matter is being deferred pending further 
RO action.

Finally, the Board notes that the Veteran submitted a July 
2005 correspondence in which he stated that his 
representative was "removed without my permission."  
Consequently, the Veteran has been representing himself.  The 
RO should inform the Veteran of his rights to representation 
and the means to go about obtaining said representation if he 
so chooses.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the Veteran of 
his rights to acquire representation and 
the means to go about obtaining said 
representation if he so chooses.  

2. With regard to the issues of 
entitlement to earlier effective dates 
for service connection for degenerative 
disc disease and osteoarthritis of the 
lumbar spine with residuals, degenerative 
disc disease and osteoarthritis of the 
cervical spine with residuals, and 
depression, the RO should take 
appropriate action pursuant to 38 C.F.R. 
§ 19.26, including issuance of a 
statement of the case, with notice to the 
Veteran that he must file a timely 
substantive appeal if he wishes to 
perfect an appeal as to any or all of 
these three earlier effective date for 
grants of service connection issues.  

3.  The RO should then review the claims 
file and readjudicate the earlier 
effective date for TDIU issue and the 
clear and unmistakable error issue.  The 
Veteran and his representative (if any) 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  

4.  The case should then be returned to 
the Board for appellate review of all 
issue which may properly be in appellate 
status at that time. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

